— Order, Supreme Court, New York County, entered June 12, 1979, which, inter alia, granted plaintiff’s motion for a preliminary injunction, affirmed, without costs. We agree with Special Term that defendant Frazier violated Justice Nadel’s order, entered March 28, 1979, and the by-laws by leasing and permitting the occupancy of his condominium unit without giving the plaintiff board the right of first refusal. For this reason, Special Term correctly granted the preliminary injunction. However, since the plaintiff board did not make a clear showing that the so-called "common charges” were properly entered against defendant Frazier’s unit, we would not have granted an injunction on that ground. We also take this opportunity to correct a factual misstate*564ment in the memorandum decision at Special Term. The plaintiff board never alleged in its papers that defendant Frazier was permitting defendants Bressan and Young to use the condominium unit for purposes of prostitution. Because there is some indication in the record that defendant Frazier believed he was proceeding within the parameters of Justice Nadel’s order, it cannot be definitively concluded that he deliberately disobeyed that order. Hence, the branch of the motion to punish for contempt was appropriately denied. Concur—Murphy, P. J., Kupferman, Lane, Lupiano and Lynch, JJ.